Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Ollis on 2 September 2021 and in follow up interviews held 2 & 6 December 2021.

The application has been amended as follows: 

Claim 1 has been replaced with the following: 
--1. A milking device for milking a dairy animal, comprising:
a teat cup with a cup wall and a teat liner and a pulsation space situated in between, and
a pulsation device connected to the pulsation space, the pulsation device configured to apply a pressure that varies in pulsations to the pulsation space in order to open and close the teat liner, the pulsation device comprising:
a first supply line comprising a first operable valve for supplying a first pressure, the first supply line being controllable by the first operable valve, 

a control unit configured to generate control signals for operating the first valve and the second valve, 
	wherein the first valve is a controllable valve having a passage which is adjustable by means of the control signals, 
	wherein the passage of the first valve and a passage of the second valve are simultaneously adjustable by the control unit via the control signals during at least one pulsation phase.--

Claim 5 has been amended: --via the control signals during at least one additional pulsation phase that is different from the at least one pulsation phase.--
Claim 7 has been canceled. 
Claim 16 has been amended as such: --16. The milking device as claimed in claim 1, wherein the second valve is adjustable by means of the control signals.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the claimed combination of a milking device, comprising a teat cup with a pulsation space defined between a cup wall and a teat liner, and a pulsation device connected to the pulsation space, the pulsation device comprising a first supply line with a first controllable valve operated by a control unit, the first supply line supplying a first pressure, and a 
Providing independent control of the two sources of pressure is stated in the instant specification as a critical component to the longevity of the teat liner, by avoiding the folding of the teat liner, which damages the liner over time (pages 1-3 of the instant invention).
As noted in Applicant Remarks (19 August 2021, page 10), the previously relied upon art “…is not available as prior art under 35 USC 102,” due to the 102b2c exception directed to common ownership. The duty to prove such ownership has been met by the Applicant.
Further, Sandberg et al. (US 20100236484) discloses a similar milking device; however, Sandberg is silent to the two lines each comprising independently controllable valves, and each line supplying a different pressure. 
Thompson et al. (US 5218924) discloses a milking system with variable pressure source provided by two lines (54 & 86) and one controllable valve (82) which is then connected via a line to the pulsation space. The disclosure of Thompson is silent to two distinct lines with their respective valve acting on the pulsation space.
Lastly, Gehm (US 20110168098) discloses a similar pulsation device to the instant invention, with multiple pulsation lines with differing pressures (as discussed in [0014-17] and noted in the Written Opinion). However, Gehm teaches away from the last claimed clause, since 
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643